Mr. Chief Justice Shepard
delivered the opinion of the Court:
By the rule of the common law a widow is not entitled to ■dower in lands to which the husband has a remainder in fee if the remainderman predecease the life tenant, which is the case here, for the reason that the remainderman had neither seisin in deed nor in law. Seisin in deed is the actual possession; ■seisin in law is the right to immediate possession; neither of which the remainderman has during the life of the tenant.
This is conceded by the appellant, but it is contended on her behalf that this rule of the common law has been changed by the Code.
The first section relied on is 1158 (31 Stat. at L. 1375, chap. .854), which is contained in chapter mm., treating of husband and wife. It reads as follows: “Dower.—A widow shall be entitled to dower in lands held by equitable as well as legal title in the husband at any time during, the coverture, whether held by him at the time of his death or not, but such right of •dower shall not operate to the prejudice of any claim for the purchase money of such lands or other lien on the same.”
At common law dower was limited to land whereof the husband had the legal title. To remedy what was considered a ■defect of the common law as applied to modern conditions, the section expressly extended dower to lands held by equitable title also.
The contention that the effect of this section was also to extend dower to remainders where there is neither possession nor *590right of possession in the remainderman, and thus work a further change in the common law, is founded on the meaning ascribed to the word “held,” therein used. The argument is that a remainder being an estate of inheritance, the remainder-man held the legal title thereto, though not entitled to the actual possession at the time of his death. Without following this argument, which is ably presented in detail, we think it sufficient to say that we are not impressed with the soundness of’ its conclusion. Considering the plainly expressed intention of the section, we would not be justified in giving the word relied on—not an unusual or inappropriate one for that purpose— a construction that would accomplish the additional purpose. It is more reasonable to suppose that, had the framers of the section intended a further change of the common law, this intention would not have been left to rest upon this slender foundation, but would have been more plainly expressed.
Sections 1029 and 1030 (31 Stat. at L. 1352, chap. 854) are also relied on by the appellant as entitling the widow to dower in an estate in remainder. Section 1029 provides that no expectant estate can be defeated or barred by any alienation or-other act of the owner of the intermediate estate, nor by any destruction of such precedent estate, by disseisin, forfeiture, surrender, merger, or otherwise, etc.: and sec. 1030 provides; that “expectant estates shall be descendible, devisable, and alienable in the same manner as estates in possession.”
Section 1029 relates to expectant estates in their proper, legal sense. It is not applicable to vested remainders, for those were never subject to be defeated by alienation or other act of' the owner of the intermediate or precedent estate. Nor did such estates require the aid of sec. 1030 to become “descendible, devisable, or alienable in the same manner as estates in possession.” See Hayes v. Huddleson, ante, 183. But without regard to this view, we cannot construe the words, “alienable in the same manner as estates in possession,” as meaning, “alienable subject to the wife’s dower, unless she joined in the-conveyance,” according to the contention of the appellant. Dower is not an estate until assigned, but a chose in action.. *591The foregoing sections are found in chapter xxiv., sub. chap.. 1, of the Code relating to estates, in which dower is not once-mentioned. As was said in discussing the construction of sec. 1158, it ought not to be supposed that it was intended by the use of terms appropriate to the subject-matter expressly provided for, to effect a change in the rules of the common law relating to a different subject-matter. The construction contended for is a strained one, the adoption of which would set a dangerous precedent in the construction of our statutes.
We are of the opinion that the decree is right, and it is affirmed, with costs. Affirmed.